DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to claims filed 04/28/2021. Claims 1-5, 8-14, 17, and 18 are amended.  Claims 1-18 are pending and examined.

Claim Objections
The following claims are objected to for minor informalities, appropriate corrective action is required.
Claim 10, “the anode” (line 13) is believed to be in error for “the annular anode”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are the reasons claims 10-18 are rejected under 35 U.S.C. 112(b).
Claim 10: the steps (line 9, lacks antecedent basis), the current (line 15, lacks antecedent basis).  Claims dependent therefrom are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer 8,407,979 in view of Brotons 2019/0309736
Regarding claim 1, Hofer teaches a narrow channel Hall thruster ((10) Fig. 1 B, where common elements between 1A and 1B are shown, the provided labeling in 1A will be used to refer to the elements in 1B), comprising: a thruster body (60) comprising a magnetic circuit (60); an annular thruster channel (20) formed within the magnetic circuit (see Fig. 1B), the annular thruster channel having a first extremity (the portion of the channel at 85) having a first channel width (the width at the downstream most end of 85), and a second extremity (the portion of the channel at 80) having a second channel width (the channel width at 80),  the first channel width being greater than the second 
Hofer as discussed above does not teach wherein the second channel width is 3 mm or less
Hofer teaches the width of the thruster channel at 80 can be optimized so as to provide increased propellant density and an associated improvement in ionization efficiency within the thruster channel thereby allowing the thruster to operate in a low voltage high thrust to power (T/P) mode at high efficiency (Col. 5 ll. 34 to Col. 6 ll. 33 “By lowering the applied voltage to a range of between about 100 V to about 150 V at constant power, as occurs when operating the Hall thruster 10 at a lower specific impulse (e.g. approximately 1000 s), the Hall thruster 10 can be operated in a high 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the annular thruster channel of Hofer with the recited channel width since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine 
Hofer as discussed above does not teach a first power supply configured to apply a positive potential to the annular anode relative to the thruster body and the cathode, such that a plasma discharge can be generated in gases within the annular thruster channel; and a second power supply configured to apply a negative potential to the cathode, relative to the thruster body and the annular anode, wherein the second power supply is configured to reduce the negative potential applied to the cathode, when a current supplied by the first power supply exceeds a first predetermined level. 
Brotons teaches a Hall thruster power comprising a first power (10) supply configured to apply a positive potential to an anode relative to the thruster body and the cathode (See Fig. 4, element (51) is the cathode, see also [0063] The electric power supply system 1 includes a first power supply source 10 for electrically powering anode 50. Said first power supply source is for example a, preferably direct, high-voltage source. It provides a maximum voltage Vanode), such that a plasma discharge (the plasma taught at [0061] … A propellant gas, e.g. xenon, is injected at the rear of the discharge channel and in the cathode. The propellant gas is ionised in the discharge a then allows limiting the current circulating from the first power supply source 10 or the third power supply source 70, according to the configuration of the FIG. 2 or 4 that is used, to the igniter 52); and a second power supply ((70) and capacitor (C)) configured to apply a negative potential to the cathode (see Fig. 4 and [0086] Thereafter, a series of pulses is generated. Each pulse begins with a partial charge of the capacitor C, followed by a discharge of the same each time a discharge current appears between the igniter 52 and the cathode 51. The peak of each pulse is therefore significantly lower than the voltage Vanode, due to the premature discharging of the capacitor C… [0087] The pulses, i.e., the charging/discharging of the capacitor, continue in succession until a discharge current Id
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Hall thruster of Hofer with the Hall thruster power supply of Brotons to facilitate reliable ignition of the Hall thruster via a simple and economical Hall thruster power supply ([0027] This invention aims to remedy all or a part of the limitations of the solutions offered by the prior art, particularly those disclosed hereinabove, by providing a simple and economical solution while guaranteeing the reliability of the ignition of the Hall-effect electric thruster). 
Regarding claim 2, Hofer in view of Brotons teaches the invention as discussed above.
Hofer in view of Brotons as discussed above also teaches wherein a predetermined level of current supplied by the first power supply is representative of a current of the plasma discharge when the has reached a predetermined level of a normal operating power (the current associated with the ignition of the Hall thruster with the operating power being the power at the time of ignition, see Brotons [0087] cited supra). 
Regarding claim 3, Hofer in view of Brotons teaches the invention as discussed above.
Hofer in view of Brotons as discussed above also teaches wherein a reduction of negative potential of the second power supply output, is generated by the self-regulation of a second power supply (see Brotons Fig. 3a and [0087] cited supra). 
Regarding claim 6
Hofer in view of Brotons as discussed above does not teach wherein the cathode is activated by a third power supply to emit a stream of electrons.
Brotons teaches wherein the cathode is activated by a third power supply ((70) see [0080] In the configuration where the first and the third power supply sources are separate, a voltage in the form of at least one at least one pulse is applied between the igniter 52 and the cathode 51, through the third power supply source and the passive electrical circuit … [0083] Once the capacitor C is powered by the first power supply source 10 or the third power supply source 70 according to the configuration of FIG. 2 or 4 used, said capacitor C is charged with a time constant RaC until a voltage is established at its terminals which is close to the voltage Vanode of the anode. A steady electrical state is established until the cathode 51 attains an adequate level of electron emission. [0084] At this point in time, a first discharge current appears between the igniter and the cathode, discharging the capacitor C)) to emit a stream of electrons (the stream of electrons from the electron emissions per [0083] cited supra). 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Hall thruster of Hofer in view of Brotons with the further Hall thruster power supply teachings of Brotons for the same reasons cited in the rejection of claim 1 supra.
Regarding claim 7, Hofer in view of Brotons teaches the invention as discussed above.
Hofer in view of Brotons as discussed above also teaches wherein the cathode is any one of a thermionic cathode, a hollow cathode, a field emission cathode, a radiofrequency cathode or a microwave cathode (per Hofer col. 4 ll. 21-34 supra, 6) or porous tungsten impregnated with oxides (e.g., barium oxide (BaO)), which when heated emits electrons and initiates a plasma breakdown via electron-neutral collisions … Other types of cathodes 40 can be implemented which are capable of heaterless and keeperless operation after initial plasma breakdown occurs”). 
Regarding claim 8, Hofer in view of Brotons teaches the invention as discussed above.
Hofer in view of Brotons as discussed above also teaches wherein the second power supply is either a charged capacitor (capacitor C per Fig. 4 of Brotons cited supra) or a battery, either of them configured to draw current from the cathode at a level which will suffice until a current supplied by the first power supply is expected to exceed a second predetermined level (see Fig. 3a and Brotons [0087] and [0088] cited supra). 
Regarding claims 10-12 and 15-17, per the rejections of claims 1-3 and 6-8 supra respectively, Hofer in view of Brotons teaches the structural limitations of claims. The recited method steps are the results of the normal operation of the apparatus as taught by Hofer in view of Brotons supra as such it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.

Claims 1, 4, 5, 9, 10, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Fisher “The Design and Development of the MR-510 Arcjet Power Conditioning Unit”
Regarding claim 1, Hofer teaches a narrow channel Hall thruster ((10) Fig. 1 B, where common elements between 1A and 1B are shown, the provided labeling in 1A will be used to refer to the elements in 1B), comprising: a thruster body (60) comprising a magnetic circuit (60); an annular thruster channel (20) formed within the magnetic circuit (see Fig. 1B), the annular thruster channel having a first extremity (the portion of the channel at 85) having a first channel width (the width at the downstream most end of 85), and a second extremity (the portion of the channel at 80) having a second channel width (the channel width at 80),  the first channel width being greater than the second channel width (see Fig. 2); an annular anode (30) positioned at or near the first extremity of the annular thruster channel (see Fig. 1B, the portion 85 is nearer the anode than the portion at 90); a cathode (40) positioned externally to the annular thruster channel (see Fig. 1b), and configured for electron emission (col. 4 ll. 21-34 “The cathode 40 supplies electrons to the discharge chamber 20 for ionization and to the plume for neutralization of the ion exhaust. According to various embodiments, emitting filaments can be implemented in place of a cathode but an orificed hollow cathode 40 is the preferred source of electrons. In hollow cathodes, additional propellant gas is passed over a thermionic emitter, such as lanthanum hexaboride (LaB.sub.6) or porous tungsten impregnated with oxides (e.g., barium oxide (BaO)), which when heated emits electrons and initiates a plasma breakdown via electron-neutral collisions. Electrons are 
Hofer as discussed above does not teach wherein the second channel width is 3 mm or less
Hofer teaches the width of the thruster channel at 80 can be optimized so as to provide increased propellant density and an associated improvement in ionization efficiency within the thruster channel thereby allowing the thruster to operate in a low voltage high thrust to power (T/P) mode at high efficiency (Col. 5 ll. 34 to Col. 6 ll. 33 “By lowering the applied voltage to a range of between about 100 V to about 150 V at constant power, as occurs when operating the Hall thruster 10 at a lower specific impulse (e.g. approximately 1000 s), the Hall thruster 10 can be operated in a high thrust-to-power (T/P) mode. However, operation of the Hall thruster 10 within this relatively low discharge voltage range typically results in a drastic reduction in ionization efficiency, which in turn limits the maximum achievable T/P. More particularly, at discharge voltages in the range of about 100 V to about 150 V, the ionization efficiency (which depends on the electron temperature and particle densities) largely suffers due to a decrease in the electron temperature…To achieve high T/P operation at relatively low discharge voltages, the discharge chamber 20 of the Hall thruster 10 of the present teachings is incorporated with a variable area discharge channel 50. As shown in FIG. 2, the geometry of the variable area discharge channel 50 is achieved through the use of inserts 70, 72 that function to divide the discharge chamber 20 into a high-density ionization zone 80, a transition region 85, and a low-density acceleration zone 90. The 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the annular thruster channel with the recited channel width since it has been held that the determination of the optimum or workable ranges of a results effective variable is a matter of routine experimentation (see MPEP 4144.05 B In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation) and since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 4144.05 A.
Hofer as discussed above does not teach a first power supply configured to apply a positive potential to the annular anode relative to the thruster body and the cathode, such that a plasma discharge can be generated in gases within the annular thruster 
Fisher teaches a first power supply (Fig. 5 Power Converter) configured to apply a positive potential to an anode (see Fig. 5) relative to a thruster body and a cathode (see Fig. 5), such that a plasma discharge can be generated in gases within an annular thruster channel (see Fig. 6, once the breakdown is detected, S1 and S3 are opened, S2 is closed thereby allowing the power converter to maintain the plasma discharge between the anode and cathode, the start process and the transition to steady state operation (where S2 is closed so that the power converter can sustain the plasma discharge) is detailed on page 5 “The operation of the starter is controlled by the power converter's state machine. The first action is to open the diode bypass relay S2. The second action is to charge the converter output inductor (LI). To accomplish this, a current path is provided through SI, Dl and D2. D2 is a transient suppression diode. Approximately 10 ms are allowed for charging of the output inductor. The next step is to generate the high voltage necessary for breakdown of the arcjet thruster. This high voltage is generated with a small ferrite core transformer (T2) that operates in the forward direction. When the cathode is driven negative by T2, D3 is reverse biased, allowing a high voltage pulse to be generated. D3 is a string of high voltage, 1 A diodes. When the arcjet breaks down, the voltage drops below the clamp voltage of the shunt path and inductor current is diverted into the arc to sustain the discharge. The breakdown of the thruster is detected by sensing current (T1) [per Fig. 5, T1 is sensed 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Hall thruster of Hofer with Fisher’s teachings on starter circuits for establishing the startup plasma discharge for an 
Regarding claim 4, Hofer in view of Fisher teaches the invention as discussed above.
Hofer in view of Fisher as discussed above also teaches wherein a reduction of negative potential of the second power supply output is generated by an output signal of a current limiter circuit (per page 5 of Fisher cited supra, “The operation of the starter is controlled by the power converter's state machine … The breakdown of the thruster is detected by sensing current (T1) delivered to the arcjet. As soon as current is detected, the shunt path is turned off by opening SI and the start drive is terminated by opening S3”. The power converter state machine has been construed as reading on “a current limiter circuit” and the implied communication between the power converter state machine and S3 has been construed as “the output signal”). 
Regarding claim 5, Hofer in view of Fisher teaches the invention as discussed above.
Hofer in view of Fisher as discussed above also teaches wherein a reduction of negative potential of the second power supply output is generated by a feedback signal (T1 per page 5 of Fisher cited infra) provided by a current sensor (the current sense transformer per Fig. 5 cited supra) in a circuit comprising the first power supply (per page 5 of Fisher cited supra “The breakdown of the thruster is detected by sensing current (T1) delivered to the arcjet” and per Fig. 5 of Fisher cited supra T1 is the current sensed by the current sense transformer). 
Regarding claim 9, Hofer in view of Fisher teaches the invention as discussed above.
Hofer in view of Fisher as discussed above also teaches wherein the second power supply is configured to reduce its negative potential output applied to the cathode towards zero when a current supplied by the first power supply exceeds a second predetermined level (per page 5 of Fisher cited supra, “The operation of the starter is controlled by the power converter's state machine … The breakdown of the thruster is detected by sensing current (T1) delivered to the arcjet. As soon as current is detected, the shunt path is turned off by opening SI and the start drive is terminated by opening S3”. As soon as T1 is detected, S3 opens which would reduce the negative potential applied to the cathode to 0). 
Regarding claims 10, 13, 14, and 18, per the rejections of claims 1, 4, 5, and 9 supra respectively, Hofer in view of Fisher teaches the structural limitations of claims. The recited method steps are the results of the normal operation of the apparatus as taught by Hofer in view of Fisher supra as such it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have performed the recited method steps since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.
Response to Arguments
Applicant’s arguments against the motivation to modify Hofer with Bronton’s and Fisher have been considered but are not persuasive.  In particular, applicant appears to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741